Exhibit 10.2

 

Reference is hereby made to that EXCHANGE AGREEMENT, (the “Agreement”) executed
and dated July 11, 2008 (the “Agreement”), among Callisto Pharmaceuticals, Inc.,
a Delaware corporation (“Callisto”), Synergy Pharmaceuticals, Inc., a Delaware
corporation (“Synergy”), the individual parties named on the signature
page hereto (the “Synergy Holders”) on the one hand, and Pawfect Foods, Inc., a
Florida corporation (the “Company”), on the other hand.  Capitalized terms
herein unless otherwise defined, shall the meanings assigned to them in the
Agreement.

 

Deliveries contemplated by the Agreement were not substantially completed until
July 14, 2008 and the parties, for certainty, have deemed the obligations
binding on the parties as of July 14, 2008 and Pawfect hereby ratifies the
instructions given to the closing agent  on July 11,2008 regarding the
disbursement of funds.

 

Because of the continuing relationship between Callisto and Synergy, certain
consulting and employment agreements are the shared responsibility of both
Synergy and Callisto and certain amendments, assignments and assumptions of such
agreements will have to be made promptly following the closing of the
transactions contemplated by the Agreement.  Accordingly the parties agree that
decisions concerning these matters shall made by the Compensation Committee of
Callisto’s Board of Directors for a period of three months, provided any
increases in the rate of regular periodic compensation will require the
concurrent approval of the Compensation Committee of  Pawfect’s Board of
Directors, or in the absence thereof, Pawfect’s Board.  This agreement may be
executed in counterparts, all of which shall be deemed to be duplicate
originals.

 

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the day
and year first above written.

 

 

 

 

CALLISTO PHARMACEUTICALS, INC.

 

 

 

 

 

 

/s/ Gabriele M. Cerrone

 

By:

/s/ Gary S. Jacob

Gabriele M. Cerrone

 

 

Gary S. Jacob, CEO

 

 

 

 

 

 

/s/ Gary S. Jacob

 

SYNERGY PHARMACEUTICALS, INC.

Gary S. Jacob

 

 

 

 

 

 

 

By:

/s/ Gary S. Jacob

/s/ Kunwar Shailubhai

 

 

Gary S. Jacob, President and Acting CEO

Kunwar Shailubhai

 

 

 

 

 

 

 

PAWFECT FOODS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Pietro Gattini

 

 

 

Pietro Gattini, CEO

Dated: July 14, 2008

 

 

 

--------------------------------------------------------------------------------